Citation Nr: 0909994	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  05-33 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for prostatitis, to 
include as secondary to herbicide exposure.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for soft-tissue 
growths, to include as secondary to herbicide exposure.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for hay 
fever, and if so, entitlement to service connection for same. 

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
dermatophytosis, hands, feet, and crural area, and if so, 
entitlement to service connection for same. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  By 
a May 2003 rating decision, the Veteran's claims of 
entitlement to service connection for prostatitis, to include 
as secondary to herbicide exposure, sinusitis, and soft-
tissue growths, to include as secondary to herbicide 
exposure, were denied.  The May 2003 rating decision also 
denied the Veteran's application to reopen his previously 
denied claims of entitlement to service connection for hay 
fever and dermatophytosis, hands, feet, and crural area, on 
the basis that new and material evidence had not been 
received.  


REMAND

In the Veteran's September 2005 Substantive Appeal, he 
requested a hearing before the Board to be held at the RO in 
Montgomery, Alabama, as to his claims of entitlement to 
service connection for prostatitis, to include as secondary 
to herbicide exposure, sinusitis, and soft-tissue growths, to 
include as secondary to herbicide exposure, and his 
application to reopen his previously denied claims of 
entitlement to service connection for hay fever and 
dermatophytosis, hands, feet, and crural area.  Subsequent to 
his Substantive Appeal, the Veteran, in an October 2005 
statement, more specifically requested a video-conference 
hearing before the Board at the RO in Montgomery, Alabama as 
to his claims listed above.  The Veteran again noted his 
request for a Board hearing in a written statement, dated in 
July 2008.  To date, the record does not reflect that such a 
hearing has been conducted.  Consequently, the Board finds 
that it has no alternative but to remand this matter so that 
the Veteran can be afforded his requested hearing.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2008).

Accordingly, the case is REMANDED for the following action:

Arrangements should be made in order to 
provide the appellant with a video-
conference hearing before a member of 
the Board at the RO located in 
Montgomery, Alabama.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



